DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-11, 14-16, 19-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 22, the prior art fails to teach “triggering the PHR based on the path loss estimate and the path loss change parameter, and calculating a power headroom value on the PC parameter set”, in linking with other subject matters in the claims.
Regarding claim 16, the prior art fails to teach “determine the PHR based on the path loss estimate and the path loss change parameter, and calculating a power headroom value on the PC parameter set”, in linking with other subject matters in the claims.
Regarding claim 22, the prior art fails to teach “determine a downlink transmit beam based at least on the PHR; and signal an indication of the downlink transmit beam to the UE”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642